                            Case 3:19-cv-00250-TJC-JRK Document 1-1 Filed 02/26/19 Page 1 of 5 PageID 10
                                                        Exhibit A to the Complaint
Location: Palm Coast, FL                                                                              IP Address: 97.101.60.78
Total Works Infringed: 76                                                                             ISP: Spectrum
 Work        Hash                                        Site                UTC          Published         CRO App. File   CRO Number
                                                                                                            Date
 1           53DD9DA9E0B24B4961098D0683C348309445E260    Vixen               12/26/2018   12/25/2018        01/22/2019      PA0002147901
                                                                             15:11:36
 2           086FB726BF8CE83ACC1EB131151CE827A79297C1    Tushy               09/10/2018   09/08/2018        10/16/2018      PA0002127788
                                                                             01:10:37
 3           0B16315F57F07E173D0600CC87ABFC94AE29EC92    Tushy               12/15/2018   11/02/2018        12/10/2018      PA0002145834
                                                                             18:12:52
 4           0CEAC20A97C692BE4BA6F6D3DBBBF98215436658    Blacked             04/04/2018   03/01/2018        04/12/2018      PA0002091580
                                                                             00:14:27
 5           0D7FB99F5AB358D6F0F6F4902CB16034C2AB618E    Tushy               12/18/2018   12/17/2018        02/01/2019      17380123621
                                                                             22:49:40
 6           11D54A7CCCA1FC5ABAFE9A7172F39ABF4882F687    Vixen               12/11/2018   09/01/2018        11/01/2018      PA0002143431
                                                                             22:02:46
 7           12C92ED9F688FC8E541FFBA7BFE9261312122F6E    Tushy               07/07/2018   02/10/2018        02/20/2018      PA0002104201
                                                                             16:29:52
 8           17C2B0609BE9B92AE0D1C44F1D6212EA6D1BB636    Vixen               08/24/2017   08/12/2017        08/17/2017      PA0002048373
                                                                             11:48:22
 9           1809D57D2D5C8A110DB432826F6EF13CB753892E    Vixen               12/11/2018   11/20/2018        12/18/2018      PA0002141925
                                                                             21:55:01
 10          1AB8C2B17686AC6D80CE93AD69388780C6BEB4C3    Tushy               07/23/2017   07/10/2017        08/18/2017      PA0002077678
                                                                             03:45:24
 11          1BDF3843BCBB3DF9194FCBF865F6D1EE2FE7F891    Vixen               05/28/2018   05/19/2018        07/14/2018      PA0002128156
                                                                             15:25:10
 12          1C9EF4F47C9DF31FC3FCBF658C0B811B1899F89C    Blacked Raw         07/02/2018   07/01/2018        07/26/2018      PA0002112161
                                                                             21:12:03
 13          21E23F7C0BAAC0161DF86A3E07E5545754D8DE25    Vixen               08/24/2017   04/24/2017        06/15/2017      PA0002037568
                                                                             13:22:55
 14          25075BEE3E430D7FF4B45A78867471F6EA59D266    Tushy               12/28/2018   12/27/2018        01/22/2019      PA0002147899
                                                                             00:07:09
 15          295ABE0B80E145DCCE5F7114F7C5B80F7D4398F0    Blacked             04/04/2018   01/20/2018        03/02/2018      PA0002104876
                                                                             01:23:48
 16          3004DD6FDD9097700B92FF546BB3F9C6F2D40153    Vixen               08/24/2017   08/22/2017        09/15/2017      PA0002052852
                                                                             06:30:50
                  Case 3:19-cv-00250-TJC-JRK Document 1-1 Filed 02/26/19 Page 2 of 5 PageID 11
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     36B7266729748819E444F7942B37F3EDD4208849   Blacked Raw   04/04/2018   02/16/2018   03/01/2018      PA0002079185
                                                                01:20:14
18     38C7E5746A3FDD697968C49275B81836A9454790   Vixen         10/08/2018   10/06/2018   11/01/2018      PA0002141493
                                                                21:16:41
19     3B5D9E3A6A6E4F83B8D2901A1EB499CF979FB68A   Blacked       07/16/2018   07/14/2018   08/07/2018      PA0002131895
                                                                22:42:46
20     4670519255EEFD11D8740328CB025AE98351F54C   Vixen         08/24/2018   08/22/2018   09/05/2018      PA0002135676
                                                                00:43:38
21     48F0D5FBC0D37A6E170636BCB41E5C01D08284A4   Vixen         08/24/2017   08/17/2017   10/10/2017      PA0002086150
                                                                13:14:50
22     4B3C7DF81586807F6E0CD282A0187A3DECEAB3EA   Vixen         08/24/2017   07/03/2017   07/07/2017      PA0002070827
                                                                12:55:20
23     4BD4EAA1DC0958A48BD37DA0BA02AD893D39EE77   Vixen         11/21/2017   11/20/2017   01/04/2018      PA0002069354
                                                                19:49:02
24     50918624232E330D3BE580D70686E8187DA40C50   Tushy         07/21/2018   07/20/2018   09/05/2018      PA0002134598
                                                                00:17:41
25     53B63347AEFFE36C5758F862EBE76328D5C53544   Blacked       04/04/2018   03/06/2018   04/12/2018      PA0002091581
                                                                00:12:01
26     55298BBC330B3C971890294BDE7CAC90F58A2867   Vixen         11/07/2018   11/05/2018   11/25/2018      PA0002136632
                                                                00:23:57
27     60C95D0BE2768F19B3B85DDBECABD4D5B1D721BF   Blacked       07/07/2018   06/19/2017   07/07/2017      PA0002070823
                                                                14:45:16
28     62DEBABF5C6E7174BC6D60794659DE722532235B   Tushy         07/23/2017   07/20/2017   08/11/2017      PA0002046869
                                                                04:05:43
29     633339CA055B68FEAC003ADCB8B8BCAF790359CC   Blacked       04/04/2018   02/09/2018   03/02/2018      PA0002104745
                                                                01:17:18
30     6640701B1DDC6C0A424BFD623B41D98E73D11B77   Vixen         08/24/2017   08/07/2017   08/17/2017      PA0002077669
                                                                11:52:45
31     66BF4EE8BF4EE50EB65A4738234CE4ADD0A8D189   Blacked       04/04/2018   01/05/2018   01/15/2018      PA0002099696
                                                                01:27:26
32     694411D8252D7A9C643CD9F76FB26C8A973E4B27   Vixen         12/19/2017   12/15/2017   01/24/2018      PA0002101764
                                                                16:29:23
33     6A9C3A31CC22405729F230BE6332DE0A31F7BB38   Vixen         12/20/2018   12/20/2018   01/22/2019      PA0002147683
                                                                21:34:08
34     6EF8D880A4BA06481EE79D4E1CE6851A1F6DA3FB   Tushy         11/07/2018   11/07/2018   11/25/2018      PA0002136607
                                                                20:37:31
                  Case 3:19-cv-00250-TJC-JRK Document 1-1 Filed 02/26/19 Page 3 of 5 PageID 12
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     7186B894DFED282141789D052E4DDCD09764FAA3   Tushy         07/23/2017   07/15/2017   08/11/2017      PA0002075050
                                                                04:11:13
36     7C0B899865EC971F2A17A46608261D00BED010BB   Blacked       04/04/2018   01/30/2018   03/01/2018      PA0002079186
                                                                01:21:52
37     7D60A817AEA773BA1EA6BCDAA8EADAB470D7FDC9 Tushy           12/03/2018   12/02/2018   12/18/2018      PA0002141917
                                                                23:16:51
38     7FD68010B67D146FD8B30A465B7CE3E84912A882   Vixen         08/24/2017   05/24/2017   06/22/2017      PA0002039294
                                                                12:59:01
39     806EDC665F428C22EAF1354B760B5D6625944474   Vixen         12/30/2017   12/30/2017   01/15/2018      PA0002070944
                                                                23:48:07
40     84BEF1867B3EF57983478E33EBCC9E016308D060   Tushy         12/15/2018   05/11/2017   06/22/2017      PA0002039286
                                                                23:31:44
41     866ED08FAA30A005479E7691EE82140D1B4C8592   Vixen         12/05/2018   12/05/2018   12/18/2018      PA0002141920
                                                                21:59:26
42     87AB6C4DD562041B52023EABBD954D3B44B13E81   Vixen         06/11/2017   06/08/2017   07/07/2017      PA0002070832
                                                                19:48:30
43     8F03FA9E680017CA67C0D7E1B21D71FE66A12D3A   Tushy         07/21/2018   07/10/2018   08/07/2018      PA0002132397
                                                                00:16:00
44     95654EA216395D68AD3AE982AB8D52BFF7836A93   Tushy         12/19/2017   12/17/2017   01/24/2018      PA0002101765
                                                                16:38:03
45     9A0B4B599E34B148174405F0D2DB2EBD52BB1D86   Tushy         11/12/2018   11/12/2018   12/10/2018      PA0002145826
                                                                21:43:50
46     9C643ACA38FD9D470613CE49A612A20A07950A43   Vixen         07/07/2018   04/29/2018   06/19/2018      PA0002126677
                                                                15:13:22
47     9F1AEDB1A46ED2351C6734A7C20C7CCA52E8D790   Blacked Raw   06/04/2018   06/01/2018   07/14/2018      PA0002128077
                                                                23:18:43
48     A266CE8C37C36EB2E7CEC4B109AC6DDFA3BA79D3   Blacked       01/06/2019   01/05/2019   01/22/2019      PA0002147685
                                                                19:09:42
49     A5DA8214010955397B2ABE2FF43E286E4748056D   Blacked Raw   07/07/2018   07/06/2018   07/26/2018      PA0002112158
                                                                14:52:57
50     A827B61B71B5F572AFF3A7E16BBA64710DF9E983   Vixen         12/30/2017   12/20/2017   01/15/2018      PA0002099694
                                                                23:47:41
51     A86E36BB7686CC74980BDF6A7CE08543A16711B9   Vixen         06/04/2018   06/03/2018   07/09/2018      PA0002109331
                                                                22:55:35
52     AC994959C90F4FE5C3C074B06C4B01CA6D751694   Tushy         07/25/2018   07/25/2018   09/05/2018      PA0002134601
                                                                22:55:28
                   Case 3:19-cv-00250-TJC-JRK Document 1-1 Filed 02/26/19 Page 4 of 5 PageID 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
53     ACBDD08C545834892EEAFD5EF53A55AB8EDA2C54   Tushy         09/24/2018   09/23/2018   11/01/2018      PA0002143415
                                                                19:53:31
54     B1491EAED99A1C3B885F72BAC9D1EA8463CB0884   Blacked Raw   04/04/2018   02/21/2018   03/02/2018      PA0002104741
                                                                01:01:45
55     B2FD66E2AC3041F5BC1B47E10AB19BFE17034FE9   Blacked Raw   07/19/2018   04/12/2018   06/18/2018      PA0002126637
                                                                00:29:20
56     B3DEFD5D9E8F8B3502CA29CFC04F8BA5ED6C6811   Vixen         05/28/2018   05/24/2018   07/14/2018      PA0002128388
                                                                15:23:33
57     B4CA9DE725804650188413CE5326FF8FD94AE9ED   Tushy         09/28/2018   09/28/2018   10/16/2018      PA0002127781
                                                                20:36:16
58     B9435C0AF3A217983CC46775F006F9438187E556   Tushy         11/21/2017   11/17/2017   01/04/2018      PA0002069336
                                                                20:08:10
59     BA0E7961B6DDEED2714E67193B52FB44D6B94F83   Vixen         08/24/2017   08/02/2017   08/17/2017      PA0002077667
                                                                12:54:44
60     BBCB17D52E2EF3886EA8720EB8D1D01CCCC96F71   Blacked Raw   04/04/2018   02/01/2018   02/20/2018      PA0002104206
                                                                01:21:07
61     CFEBC9AE50CD5776401B39FF5FF280EB18AED998   Vixen         07/19/2018   05/14/2018   06/19/2018      PA0002126499
                                                                00:29:19
62     D0EEAC4F4929D503CEFAF291FD54DB4E584FA615   Blacked       04/04/2018   01/10/2018   01/15/2018      PA0002070942
                                                                00:13:05
63     D2889A8FCCA99055C3831F82CD1087A9D1DAC521   Blacked       03/08/2018   03/26/2017   06/05/2017      PA0002052857
                                                                02:50:42
64     D31CBC39E31EA20141EB847E24725F06CFC004AB   Blacked       05/16/2018   04/05/2017   06/05/2017      PA0002052859
                                                                21:49:54
65     D33B55F4B260300934470B2571AA379EBBA73038   Vixen         12/12/2018   12/10/2018   12/31/2018      17271449813
                                                                04:43:49
66     D4BB512F8C0AE6A2925772036D1AD41CDC088861   Vixen         10/01/2018   10/01/2018   11/01/2018      PA0002143421
                                                                20:12:59
67     D7D96219F75CB298E2C1029F953017860E5C1004   Blacked       07/16/2018   06/19/2018   07/14/2018      PA0002130450
                                                                22:39:18
68     E48665E26ACE2AC908A80B030E5B02682277F35C   Blacked Raw   04/04/2018   01/07/2018   01/24/2018      PA0002101759
                                                                02:14:03
69     E48CB975423F413B731A7F87908AE64EB5F9EF40   Tushy         10/11/2018   10/08/2018   11/01/2018      PA0002143422
                                                                02:17:28
70     E5FBACD5FB5328A95AE74FEDCAD2F325C3E51215   Vixen         12/30/2017   12/25/2017   01/15/2018      PA0002099686
                                                                23:46:56
                   Case 3:19-cv-00250-TJC-JRK Document 1-1 Filed 02/26/19 Page 5 of 5 PageID 14
Work   Hash                                       Site         UTC          Published    CRO App. File   CRO Number
                                                                                         Date
71     E7A489193A7EE84D36ED8D5D2AE223CA262459E1   Blacked      11/27/2018   11/26/2018   12/18/2018      PA0002141922
                                                               23:35:59
72     EBC75FD3F24B24A008F1CB3134B8FD15ED6A438E   Tushy        07/22/2017   06/20/2017   07/07/2017      PA0002070816
                                                               02:49:59
73     F1E5AE45E3FEA6BA04555D45436C676D9787AB6F   Vixen        01/06/2019   01/04/2019   01/22/2019      PA0002147681
                                                               19:25:12
74     F6CE08796E7200EA0845FF9313369CF337C207BF   Vixen        07/29/2018   07/28/2018   09/01/2018      PA0002119572
                                                               00:21:36
75     FCC6E64C53FFBAC958B981F6F6C66DECC1071B58   Tushy        04/16/2018   04/16/2018   06/18/2018      PA0002126681
                                                               22:08:32
76     FE02F2A21D11DA6DDD57334B205EE6AAC2A01263   Vixen        01/05/2018   01/04/2018   01/15/2018      PA0002070947
                                                               03:57:26
